internal_revenue_service number release date index number ---------------------- ------------------------------ -------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-112980-04 date date re ------------------ legend decedent ---------------- ---------------------------------- spouse ------------------------ ------------------------------- trust a ----------------------------------------------------------------------------- child a ---------------- child b ------------------- date -------------------------- date ------------------------- date --------------------- year ------- year ------- year ------- year ------- year ------- amount --------------- amount --------------- amount --------------- attorney --------------------------- attorney ---------------------------- state a ------------- dear --------------- and subsequent correspondence requesting an extension of time under sec_301 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption this is in response to a letter from your authorized representative dated february the facts and representations submitted are summarized as follows decedent and spouse together referred to as taxpayers are residents of state a a community_property_state taxpayers established an irrevocable_trust trust a under an agreement dated date in year for the benefit of their children and grandchildren child a and child b are the trustees of trust a under trust a’s terms upon the death of the first of taxpayers to die the trust a corpus is to be divided into two equal shares one to be held for the benefit of child a and his issue and the other for the benefit of child b and his issue pursuant to article of trust a all income for a child’s share is to be paid annually to the child for whom it is held if the trustees consider the income insufficient the trustees may pay principal to the child as the trustees deem necessary for the health education maintenance and support of the child article also grants each child a testamentary special_power_of_appointment over the assets of the respective child’s trust that may be exercised in favor of the child’s issue the heirs of either the decedent or spouse other than the child holding the power and charities of the child’s choosing if a child does not exercise his special_power_of_appointment then upon the child’s death the trust estate is to be distributed outright to the child’s issue per stirpes in year spouse transferred cash and assets valued at amount to trust a for the year calendar_year attorney prepared and spouse timely filed form_709 united_states gift and generation-skipping_transfer_tax return reporting spouse’s transfer to trust a on the year return amount of spouse’s available gst_exemption was allocated to spouse’s transfer to trust a in year spouse transferred amount to trust a for the year calendar_year attorney prepared and spouse timely filed form_709 on the year return amount of spouse’s available gst_exemption was allocated to trust a similarly in year spouse transferred amount to trust a and for the year calendar_year attorney prepared and spouse timely filed form_709 on the year return amount of spouse’s available gst_exemption was allocated to trust a in year and year spouse again transferred amount to trust a however for the year and year calendar years both of which ended prior to date attorney did not prepare and spouse did not file a form_709 because attorney mistakenly believed that sec_2651 eliminated the possibility that trust a would be subject_to the gst tax decedent died on date in year attorney prepared and timely filed decedent’s form_706 united_states estate and generation-skipping_transfer_tax return on date attorney contacted spouse and advised her to seek a private_letter_ruling to correct certain errors on decedent’s form_706 spouse retained attorney for advice and preparation of a ruling_request with respect to decedent’s form_706 in connection therewith it was discovered that spouse should have filed a form_709 in year and year and allocated gst_exemption to spouse’s transfers to trust a in year and year you have requested an extension of time to file spouse’s form sec_709 for year and year and an extension of time to allocate amount of spouse’s gst_exemption to trust a in connection with spouse’s year and year transfers to trust a on date form sec_709 consistent with the granting of the ruling_request were filed by spouse law and analysis sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 as in effect at the time of the transfer provides that for sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations under sec_2642 the inclusion_ratio with respect to any property transferred in provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore spouse is granted an extension of time until date to make an allocation of spouse’s available gst tax exemption with respect to spouse’s transfers to trust a in year and year the allocations will be effective as of the date of transfer and should be made based on the value of the property transferred to trust a as of the date of transfer we note that this grant of relief does not extend the time to file gift_tax returns for year and year such extensions are within the jurisdiction of the appropriate area director see sec_25_6081-1 on date supplemental form sec_709 were filed with the cincinnati service_center a copy of this letter should be forwarded to the internal_revenue_service cincinnati service_center - stop cincinnati oh for association with those supplemental forms the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal plr-112980-04 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
